Exhibit 10.3

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made by and between Trico Marine
Services, Inc., a Delaware corporation (“Company”), and Ray Hoover (“Employee”).

W I T N E S S E T H:

WHEREAS, Employee is currently employed by Company; and

WHEREAS, Company is desirous of continuing to employ Employee on the terms and
conditions, and for the consideration, hereinafter set forth and Employee is
desirous of continuing to be employed by Company on such terms and conditions
and for such consideration;

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, Company and Employee agree as follows:

ARTICLE 1:

EMPLOYMENT AND DUTIES

1.1

Employment; Effective Date.  Effective as of July 23, 2007 (the “Effective
Date”) and continuing for the period of time set forth in Article 2 of this
Agreement, Employee’s employment by Company shall be subject to the terms and
conditions of this Agreement.

1.2

Positions.  From and after the Effective Date, Company shall employ Employee in
the position of Global Director of Technical Services, or in such other
positions as the parties mutually may agree.  

1.3

Duties and Services.  Employee agrees to serve in the position referred to in
paragraph 1.2 and to perform diligently and to the best of his abilities the
duties and services appertaining to such offices, as well as such additional
duties and services appropriate to such offices which the parties mutually may
agree upon from time to time.  Employee’s employment shall also be subject to
the policies maintained and established by Company that are of general
applicability to Company’s Employee employees, as such policies may be amended
from time to time.

1.4

Other Interests.  Employee agrees, during the period of his employment by
Company, to devote substantially all of his business time, energy and best
efforts to the business and affairs of Company and its affiliates and not to
engage, directly or indirectly, in any other business or businesses, whether or
not similar to that of Company, except with the consent of the Board of
Directors.  The foregoing notwithstanding, the parties recognize and agree that
Employee may engage in other business activities that do not conflict with the
business and affairs of Company or interfere with Employee’s performance of his
duties hereunder, which shall be at the sole determination of the Board of
Directors. Nothing herein shall prohibit Employee from being a passive owner of
not more than 5% of the outstanding stock of any class of a corporation, so long
as Employee has no active participation in the business of such corporation
(except if permitted at the sole determination of the Board).

1.5

Duty of Loyalty.  Employee acknowledges and agrees that Employee owes a
fiduciary duty of loyalty to act at all times in the best interests of Company.
 In keeping with such duty, Employee shall make full disclosure to Company of
all business opportunities pertaining to Company’s business and shall not
appropriate for Employee’s own benefit business opportunities concerning
Company’s business.

ARTICLE 2:

TERM AND TERMINATION OF EMPLOYMENT

2.1

Term.  Unless sooner terminated pursuant to other provisions hereof, Company
agrees to employ Employee for the period beginning on the Effective Date and
ending on  the anniversary of the Effective Date (the “Initial Expiration
Date”); provided, however, that beginning on the Initial Expiration Date, and on
each anniversary of the Initial Expiration Date thereafter, if this Agreement
has not been terminated pursuant to paragraph 2.2 or 2.3, then said term of
employment shall automatically be extended for an additional one year period
unless on or before





--------------------------------------------------------------------------------

the date that is 6 months prior to the first day of any such extension period
either party shall give written notice to the other that no such automatic
extension shall occur.

2.2

Company’s Right to Terminate.  Notwithstanding the provisions of paragraph 2.1,
Company shall have the right to terminate Employee’s employment under this
Agreement at any time for any of the following reasons:

(i)

upon Employee’s death;

(ii)

upon Employee’s becoming incapacitated by accident, sickness, or other
circumstances which, in the opinion of a physician reasonably selected by
Company which selection is reasonably agreed to by Employee, renders him
mentally or physically incapable of performing the duties and services required
of him hereunder;

(iii)

for “Cause”, which shall mean Employee (A) has engaged in gross negligence or
willful misconduct in the performance of the duties required of him hereunder,
(B) has willfully refused without proper legal reason to perform the duties and
responsibilities required of him hereunder, (C) has materially breached any
material provision of this Agreement or any material corporate policy maintained
and established by Company that is of general applicability to Company’s
Employee employees, (D) has willfully engaged in conduct that he knows or should
know is materially injurious to Company or any of its affiliates, (E) has been
convicted of, or pleaded no contest to, a crime involving moral turpitude or any
felony, or (F) has engaged in any act of serious dishonesty which adversely
affects, or reasonably could in the future adversely affect, the value,
reliability, or performance of Employee in a material manner; provided, however,
that Employee’s employment may be terminated for Cause only if such termination
is approved by at least a majority of the members of the Board of Directors
(excluding Employee) after Employee has been given written notice by Company of
the specific reason for such termination and a reasonable opportunity for
Employee, together with his counsel, to be heard before the Board of Directors;
or

(iv)

for any other reason whatsoever, in the sole discretion of the Board of
Directors.

Members of the Board of Directors may participate in any hearing that is
required pursuant to paragraph 2.2(iii) by means of conference telephone or
similar communications equipment by means of which all persons participating in
the hearing can hear and speak to each other.

2.3

Employee’s Right to Terminate.  Notwithstanding the provisions of paragraph 2.1,
Employee shall have the right to terminate his employment under this Agreement
for any of the following reasons:

(i)

for “Good Reason”, which shall mean, within 60 days of and in connection with or
based upon (A) a material breach by Company of any material provision of this
Agreement (provided, however, that a reduction in Employee’s annual base salary
that is consistent with reductions taken generally by other Employees of Company
shall not be considered a material breach of a material provision of this
Agreement), (B) a significant reduction in the nature or scope of Employee’s
duties and responsibilities (provided, however, that the failure to get Employee
elected or re-elected to the Board of Directors shall not be considered a
significant reduction in the nature or scope of Employee’s duties and
responsibilities if Company used its reasonable efforts to secure Employee’s
election or re-election to the Board of Directors), (C) the assignment to
Employee of duties and responsibilities that are materially inconsistent with
the positions referred to in paragraph 1.2 (including requiring Employee to
report to any person(s) other than the Board of Directors), (D) any requirement
that Employee relocate to a site more than 50 miles from his present business
address, (E) Employee not being offered the position of Chief Employee Officer
of the “resulting entity” (as defined in paragraph 4.1) in connection with a
Change in Control or (F) a material decrease in the Employee Specific Benefits
(as defined in paragraph 3.3(iv)) .  Prior to Employee’s termination for Good
Reason, Employee must give written notice to Company of the reason for his
termination and the reason must remain uncorrected for 30 days following such
written notice; or

(ii)

at any time for any other reason whatsoever, in the sole discretion of Employee.





2







--------------------------------------------------------------------------------

2.4

Notice of Termination.  If Company desires to terminate Employee’s employment
hereunder at any time prior to expiration of the term of employment as provided
in paragraph 2.1, it shall do so by giving at least 30 days (0 days if
Employee’s employment is terminated for Cause) written notice to Employee that
it has elected to terminate Employee’s employment hereunder and stating the
effective date and reason for such termination, provided that no such action
shall alter or amend any other provisions hereof or rights arising hereunder.
 If Employee desires to terminate his employment hereunder at any time prior to
expiration of the term of employment as provided in paragraph 2.1, he shall do
so by giving a 30-day written notice to the Company that he has elected to
terminate his employment hereunder and stating the effective date and reason for
such termination, provided that no such action shall alter or amend any other
provisions hereof or rights arising hereunder.

ARTICLE 3:

COMPENSATION AND BENEFITS

3.1

Base Salary.  During the period of this Agreement, Employee shall receive a
minimum annual base salary of $170,000.  Employee’s annual base salary shall be
reviewed on an annual basis, and, in the discretion of his immediate supervisor,
such annual base salary may be increased, but not decreased (except for a
decrease that is consistent with reductions taken generally by other Employees
of Company), effective as of any date determined by such supervisor.  Employee’s
annual base salary shall be paid in equal installments in accordance with
Company’s standard policy regarding payment of compensation to Employees but no
less frequently than monthly.

3.2

Bonuses.  Employee shall be eligible to participate in Company’s Incentive Bonus
Plan as approved from time to time by the Board of Directors in amounts to be
determined by the Board of Directors (or a duly authorized committee thereof)
based upon criteria established by the Board of Directors (or such committee, if
any).  Employee’s target bonus will be 50% of your base salary with a maximum of
100% of base salary on the achievement of corporate goals specifically addressed
in the Company’s Incentive Bonus Plan as well as individual goals as determined
by Employee and Employee’s supervisor.  Notwithstanding the foregoing,
Employee’s 2007 bonus shall be no lower than the target (30%) of his base salary
prior to the Effective Date ($115,000).

3.3

Other Perquisites.  During his employment hereunder, Employee shall be afforded
the following benefits as incidences of his employment:

(i)

Business and Entertainment Expenses - Subject to Company’s standard policies and
procedures with respect to expense reimbursement as applied to its Employee
employees generally, Company shall reimburse Employee for, or pay on behalf of
Employee, reasonable and appropriate expenses incurred by Employee for business
related purposes, including dues and fees to industry and professional
organizations and costs of entertainment and business development.

(ii)

Vacation - During his employment hereunder, Employee shall be entitled to four
weeks of paid vacation each calendar year (or such greater amount of vacation as
provided to Employees of Company generally) and to all holidays provided to
Employees of Company generally; provided, however, that for the period beginning
on the Effective Date and ending on the last day of the calendar year in which
the Effective Date occurs, Employee shall be entitled to four weeks of paid
vacation (or such greater amount of vacation as provided to Employees of Company
generally) reduced by the number of vacation days that Employee has already used
during such calendar year and prior to the Effective Date.

(iii)

Equity Awards – Employee shall receive: (A) 5,000 restricted shares of common
stock of Company, with forfeiture restrictions that will lapse 100% on the third
anniversary of the date of grant; and (B) options to purchase 5,000 shares of
common stock of the Company, vesting ratably over three years beginning on the
first anniversary of the date of grant. The terms of the restricted stock and
option awards shall be determined by the administrator of the Plan based upon
criteria established from time to time by the administrator, except that the
terms of the restricted stock and option awards must not conflict with the
provisions of this Agreement.  The equity awards described in this section
3.3(iii)(A) and 3.3(iii)(B) shall be granted as of the date when such awards are
granted by the Board of Directors, typically during the first quarter of each
year.





3







--------------------------------------------------------------------------------




(iv)

Other Company Benefits.

a.

Employee and, to the extent applicable, Employee’s spouse, dependents and
beneficiaries, shall be allowed to participate in all benefits, plans and
programs, including improvements or modifications of the same, which are now, or
may hereafter be, available to other Employee employees of Company.  Such
benefits, plans and programs shall include, without limitation, any profit
sharing plan, thrift plan, health insurance or health care plan, life insurance,
disability insurance, pension plan, supplemental retirement plan, vacation and
sick leave plan, and the like which may be maintained by Company.  Company shall
not, however, by reason of this paragraph be obligated to institute, maintain,
or refrain from changing, amending, or discontinuing, any such benefit plan or
program, so long as such changes are similarly applicable to Employee employees
generally.  

b.

Employee is entitled to reimbursement of reasonable out-of-pocket relocation
expenses (including, but not limited to, realtor fees, closing costs and
transportation of Employee’s automobiles and other personal effects).

c.

Company shall, at no additional cost to Employee, provide a life insurance
policy equal to three times the Employee’s base salary as set forth in section
3.1 above.

ARTICLE 4:

EFFECT OF TERMINATION AND CHANGE IN CONTROL ON COMPENSATION; ADDITIONAL PAYMENTS

4.1

Defined Terms.  For purposes of this Article 4, the following terms shall have
the meanings indicated:

“Change in Control” means (i) a merger of Company with another entity, a
consolidation involving Company, or the sale of all or substantially all of the
assets of Company to another entity if, in any such case, (A) the holders of
equity securities of Company immediately prior to such transaction or event do
not beneficially own immediately after such transaction or event equity
securities of the resulting entity entitled to 50% or more of the votes then
eligible to be cast in the election of directors generally (or comparable
governing body) of the resulting entity in substantially the same proportions
that they owned the equity securities of Company immediately prior to such
transaction or event or (B) the persons who were members of the Board of
Directors immediately prior to such transaction or event shall not constitute at
least a majority of the board of directors of the resulting entity immediately
after such transaction or event, (ii) the dissolution or liquidation of Company,
(iii) when any person or entity, including a “group” as contemplated by Section
13(d)(3) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), acquires or gains ownership or control (including, without limitation,
power to vote) of more than 50% of the combined voting power of the outstanding
securities of, (A) if Company has not engaged in a merger or consolidation,
Company, or (B) if Company has engaged in a merger or consolidation, the
resulting entity, or (iv) as a result of or in connection with a contested
election of directors, the persons who were members of the Board of Directors
immediately before such election shall cease to constitute a majority of the
Board of Directors.  For purposes of the preceding sentence, (1) “resulting
entity” in the context of a transaction or event that is a merger, consolidation
or sale of all or substantially all assets shall mean the surviving entity (or
acquiring entity in the case of an asset sale) unless the surviving entity (or
acquiring entity in the case of an asset sale) is a subsidiary of another entity
and the holders of common stock of Company receive capital stock of such other
entity in such transaction or event, in which event the resulting entity shall
be such other entity, and (2) subsequent to the consummation of a merger or
consolidation that does not constitute a Change in Control, the term “Company”
shall refer to the resulting entity and the term “Board of Directors” shall
refer to the board of directors (or comparable governing body) of the resulting
entity.  

“Change in Control Benefits” means (i) a lump sum cash payment equal to the sum
of: (A) 1.5 times Employee’s annual base salary at the rate in effect under
paragraph 3.1 on the date of termination of Employee’s employment (or, if
higher, Employee’s annual base salary in effect immediately prior to the





4







--------------------------------------------------------------------------------

Change in Control), (B) 1.5 times the higher of (1) Employee’s highest annual
bonus paid during the three most recent fiscal years or (2) Employee’s Target
Bonus (as provided in Company’s annual cash incentive plan) for the fiscal year
in which Employee’s date of termination occurs, and (C) any bonus that Employee
has earned and accrued as of the date of termination of Employee’s employment
which relates to periods that have ended on or before such date and which have
not yet been paid to Employee by Company; (ii) all of the outstanding stock
options, restricted stock awards and other equity based awards granted by
Company to Employee shall become fully vested and immediately exercisable in
full on the date of termination of Employee’s employment; (iii) Health Coverage,
and (iv) reimbursement of reasonable out-of-pocket relocation expenses
(including, but not limited to, realtor fees, closing costs and transportation
of Employee’s automobiles and other personal effects) back to Louisiana.

“Health Coverage” means that if Employee elects to continue coverage for himself
or his eligible dependents under Company’s group health plans pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
during the three-year period commencing on the date of Employee’s termination of
employment from Company (the “Severance Period”), then throughout the Severance
Period Company shall promptly reimburse Employee on a monthly basis for the
difference between the amount Employee pays to effect and continue such coverage
and the employee contribution amount that active senior Employee employees pay
for the same or similar coverage under Company’s group health plans.  Further,
if after the Severance Period Employee continues his COBRA coverage and
Employee’s COBRA coverage terminates at any time during the eighteen-month
period commencing on the day immediately following the last day of the Severance
Period (the “Extended Coverage Period”), then Company shall provide Employee
(and his eligible dependents) with health benefits substantially similar to
those provided under its group health plans for active employees for the
remainder of the Extended Coverage Period at a cost to Employee that is no
greater than the cost of COBRA coverage; provided, however, that Company shall
use its reasonable efforts so that such health benefits are provided to Employee
under one or more insurance policies (or such other manner) so that
reimbursement or payment of benefits to Employee thereunder shall not result in
taxable income to Employee.  Notwithstanding the preceding provisions of this
paragraph, Company’s obligation to reimburse Employee during the Severance
Period and to provide health benefits to Employee during the Extended Coverage
Period shall immediately end if and to the extent Employee becomes eligible to
receive health plan coverage from a subsequent employer (with Employee being
obligated hereunder to promptly report such eligibility to Company).

“Termination Benefits” means (i) a lump sum cash payment equal to the sum of:
(A) 1.5 times Employee’s annual base salary at the rate in effect under
paragraph 3.1 on the date of termination of Employee’s employment, (B) 1.5 times
the higher of (1) Employee’s highest annual bonus paid during the three most
recent fiscal years or (2) Employee’s Target Bonus (as provided in Company’s
annual cash incentive plan) for the fiscal year in which Employee’s date of
termination occurs, and (C) any bonus that Employee has earned and accrued as of
the date of termination of Employee’s employment which relates to periods that
have ended on or before such date and which have not yet been paid to Employee
by Company; (ii) all of the outstanding stock options, restricted stock awards
and other equity based awards granted by Company to Employee shall become fully
vested and immediately exercisable in full on the date of termination of
Employee’s employment; (iii) Health Coverage, and (iv) reimbursement of
reasonable out-of-pocket relocation expenses (including, but not limited to,
realtor fees, closing costs and transportation of Employee’s automobiles and
other personal effects) back to Louisiana.

4.2

Termination By Expiration.  If Employee’s employment hereunder shall terminate
upon expiration of the term provided in paragraph 2.1 hereof because either
party has provided the notice contemplated in such paragraph, then all
compensation and all benefits to Employee hereunder shall continue to be
provided until the expiration of such term and such compensation and benefits
shall terminate contemporaneously with termination of his employment.





5







--------------------------------------------------------------------------------

4.3

Termination By Company.  If Employee’s employment hereunder shall be terminated
by Company prior to expiration of the term provided in paragraph 2.1, then, upon
such termination, regardless of the reason therefore, all compensation and
benefits to Employee hereunder shall terminate contemporaneously with the
termination of such employment; provided, however, that, subject to paragraph
4.7 below, if such termination shall be for any reason other than those
encompassed by paragraph 2.2(i), 2.2(ii), or 2.2(iii), then Company shall
provide Employee with the Termination Benefits, except that if Employee is
entitled to the Change in Control Benefits pursuant to paragraph 4.5 as a result
of such termination, then Employee will not receive the Termination Benefits
provided by Company under this paragraph.  Any lump sum cash payment due to
Employee pursuant to the preceding sentence shall be paid to Employee within
five business days of the date of Employee’s termination of employment with
Company; provided, however, that if the lump sum cash payment would be subject
to additional taxes and interest under Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), then payment of the lump sum cash payment
shall be deferred to the extent required to avoid such additional taxes and
interest.

4.4

Termination By Employee.  If Employee’s employment hereunder shall be terminated
by Employee prior to expiration of the term provided in paragraph 2.1, then,
upon such termination, regardless of the reason therefore, all compensation and
benefits to Employee hereunder shall terminate contemporaneously with the
termination of such employment; provided, however, that, subject to paragraph
4.7 below, if such termination occurs for Good Reason, then Company shall
provide Employee with the Termination Benefits, except that if Employee is
entitled to the Change in Control Benefits pursuant to paragraph 4.5 as a result
of such termination, then Employee will not receive the Termination Benefits
provided by Company under this paragraph.  Any lump sum cash payment due to
Employee pursuant to this paragraph shall be paid to Employee within five
business days of the date of Employee’s termination of employment with Company;
provided, however, that if the lump sum cash payment would be subject to
additional taxes and interest under Section 409A of the Code, then payment of
the lump sum cash payment shall be deferred to the extent required to avoid such
additional taxes and interest.

4.5

Change in Control Benefits.  If Employee’s employment is terminated pursuant to
paragraph 2.2(iv) or paragraph 2.3(i) in connection with, based upon, or within
12 months after, a Change in Control, then Company shall provide Employee with
the Change in Control Benefits.  Any lump sum cash payment due to Employee
pursuant to the preceding sentence shall be paid to Employee within five
business days of the date of Employee’s termination of employment with Company;
provided, however, that if the lump sum cash payment would be subject to
additional taxes and interest under Section 409A of the Code, then payment of
the lump sum cash payment shall be deferred to the extent required to avoid such
additional taxes and interest.

4.6

Additional Payments by Company. (i)  In the event that any payments or benefits
made or provided to or for the benefit of Employee in connection with this
Agreement, or Employee’s employment with Company or the termination thereof (the
“Payments”) are determined to be subject to the excise tax imposed by Section
4999 of the Internal Revenue Code of 1986, as amended (the “Code”) or any
interest or penalties with respect to such excise tax (such excise tax, together
with any such interest and penalties, are collectively referred to as the
“Excise Tax”), Company shall pay to Employee an additional payment (a “Gross-up
Payment”) in an amount such that after payment by Employee of all taxes
(including any interest and penalties imposed with respect to such taxes)
including any Excise Tax imposed on any Gross-up Payment, Employee retains an
amount of the Gross-up Payment equal to the Excise Tax imposed upon the
Payments.  The determination of whether the Payments are subject to the Excise
Tax and, if so, the amount of the Gross-Up Payment, shall be made by a
nationally recognized United States public accounting firm that has not, during
the two years preceding the date of its selection, acted in any way on behalf of
Company or any of its affiliates; provided, however, that if the accounting firm
has determined that Section 4999 does not apply, and the Internal Revenue
Service claims that Section 4999 applies to the Payments (or any portion
thereof), then Section 4.6(ii) shall be applicable.

(ii)

Employee shall notify Company in writing of any claim by the Internal Revenue
Service that, if successful, would require the payment by Company of a Gross-Up
Payment.  Such notification shall be given as soon as practicable but no later
than ten (10) business days after Employee is informed in writing of such claim
and shall apprise Company of the nature of such claim and the date on which such
claim is requested to be paid.  Employee shall not pay such claim prior to the
expiration of the thirty (30) day period following the date on which he gives
such notice to Company (or such shorter period ending on the date that any
payment of taxes with respect





6







--------------------------------------------------------------------------------

to such claim is due).  If Company notifies Employee in writing prior to the
expiration of such period that it desires to contest such claim, Employee shall:

(A)

give Company any information reasonably requested by Company relating to such
claim,

(B)

take such action in connection with contesting such claim as Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by Company,

(C)

cooperate with Company in good faith in order effectively to contest such claim,

(D)

permit Company to participate in any proceedings relating to such claim, and

provided, however, that Company shall bear and pay directly all costs and
expenses (including additional interest, penalties, accountant’s and legal fees)
incurred in connection with such contest and shall indemnify and hold Employee
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses.  Without limitation on the
foregoing provisions of this subsection, Company shall control all proceedings
taken in connection with such contest and, at its sole option, may pursue or
forgo any and all administrative appeals, proceedings, hearings and conferences
with the taxing authority in respect of such claim and may, at its sole option,
either direct Employee to pay the tax claimed and commence a proceeding to
obtain a refund or contest the claim in any permissible manner, and Employee
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as Company shall determine; provided, however, that if Company directs
Employee to pay such claim and seek a refund, Company shall advance the amount
of such payment to Employee, on an interest-free basis, and shall indemnify and
hold Employee harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of Employee with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount.  Furthermore, Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder, and
Employee shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

(iii)

If, after the receipt by Employee of an amount advanced by Company pursuant to
the foregoing, Employee becomes entitled to receive any refund with respect to
such claim, Employee shall (subject to Company’s complying with the requirements
of the foregoing) promptly pay to Company the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto).  If,
after the receipt by Employee of an amount advanced by Company pursuant to the
previous subsection, a determination is made that Employee shall not be entitled
to any refund with respect to such claim and Company does not notify Employee in
writing of its intent to contest such denial of refund prior to the expiration
of thirty (30) days after such determination, such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.  

(iv)

Notwithstanding the foregoing, Company may use reasonable tax planning options
with respect to Employee’s outstanding equity awards, if any, to mitigate the
effects of the Excise Tax and Employee agrees to cooperate fully with Company in
using all available tax planning options with respect to Employee’s equity
awards only to mitigate the effects of the Excise Tax; provided, however,
Company shall ensure that Employee will receive additional equity awards and/or
cash consideration in an amount that is at least equal to the reduction, if any,
in the value (on an after-tax basis) of Employee’s equity awards as a result of
Company’s implementation of such tax planning options; provided further,
however, that Company shall bear and pay directly or indirectly all costs and
expenses (including additional interest and penalties) incurred in connection
with using such tax planning options and shall indemnify and hold Employee
harmless, on an after-tax basis, for any Excise Tax or income tax, including
interest and penalties with respect thereto, imposed as a result of Company’s
use of such tax planning options.  Employee shall have the right to engage, at
Company’s expense, a personal tax accountant or attorney to review any such
arrangements prior to execution of such arrangements.





7







--------------------------------------------------------------------------------

4.7

Mutual Release and Full Settlement.  Anything to the contrary herein
notwithstanding, as a condition to the receipt of Termination Benefits under
paragraph 4.3 or 4.4 hereof, Employee shall first execute a release, in the form
established by the Board of Directors, releasing the Board of Directors,
Company, and Company’s parent corporation, subsidiaries, affiliates, and their
respective shareholders, partners, officers, directors, employees, attorneys and
agents from any and all claims and from any and all causes of action of any kind
or character including, but not limited to, all claims or causes of action
arising out of Employee’s employment with Company or its affiliates or the
termination of such employment, but excluding all claims to vested benefits and
payments Employee may have under any compensation or benefit plan, program or
arrangement, including this Agreement.  Further, as a condition to the execution
of the release by Employee, the Company shall, on behalf of itself, the Board of
Directors, any parent corporation, subsidiaries or affiliates, and their
respective shareholders, partners, officers, directors, employees, attorneys and
agents, execute a release, in a form that is satisfactory to Employee, that will
waive all claims from any and all causes of action or any kind or character,
including but not limited to all claims or causes of action arising out
Employee’s employment with Company or its affiliates or the termination of such
employment. The execution of such releases, the performance of Company’s
obligations hereunder and the receipt of any benefits provided under paragraphs
4.3 and 4.4 shall constitute full settlement of all such claims and causes of
action.

4.8

No Duty to Mitigate Losses.  Employee shall have no duty to find new employment
following the termination of his employment under circumstances which require
Company to pay any amount to Employee pursuant to this Article 4.  Except to the
extent Employee becomes eligible to receive health plan coverage from a
subsequent employer as provided in paragraph 4.1 with respect to Health
Coverage, any salary or remuneration received by Employee from a third party for
the providing of personal services (whether by employment or by functioning as
an independent contractor) following the termination of his employment under
circumstances pursuant to which this Article 4 apply shall not reduce Company’s
obligation to make a payment to Employee (or the amount of such payment)
pursuant to the terms of this Article 4.

4.9

Liquidated Damages.  In light of the difficulties in estimating the damages for
an early termination of Employee’s employment under this Agreement, Company and
Employee hereby agree that the payments, if any, to be received by Employee
pursuant to this Article 4 shall be received by Employee as liquidated damages.

4.10

Other Benefits.  This Agreement governs the rights and obligations of Employee
and Company with respect to Employee’s base salary and certain perquisites of
employment.  Except as expressly provided herein, Employee’s rights and
obligations both during the term of his employment and thereafter with respect
to stock options, restricted stock, incentive and deferred compensation, life
insurance policies insuring the life of Employee, and other benefits under the
plans and programs maintained by Company shall be governed by the separate
agreements, plans and other documents and instruments governing such matters.

ARTICLE 5:

OWNERSHIP AND PROTECTION OF INFORMATION; COPYRIGHTS

5.1

Disclosure to Employee.  Employee acknowledges that Company has and will in the
course of his employment disclose to Employee, or place Employee in a position
to have access to or develop, trade secrets or confidential information of
Company and its affiliates; and/or shall entrust Employee with business
opportunities of Company and its affiliates; and/or shall place Employee in a
position to develop business good will on behalf of Company and its affiliates.

5.2

Property of Company.  All information, ideas, concepts, improvements,
discoveries, and inventions, whether patentable or not, which are conceived,
made, developed or acquired by Employee, individually or in conjunction with
others, during Employee’s employment by Company (whether during business hours
or otherwise and whether on Company’s premises or otherwise) which relate to the
business, products or services of Company or its affiliates shall be disclosed
to Company and are and shall be the sole and exclusive property of Company and
its affiliates.  Moreover, all documents, drawings, memoranda, notes, records,
files, correspondence, manuals, models, specifications, computer programs,
E-mail, voice mail, electronic databases, maps and all other writings or
materials of any type embodying any of such information, ideas, concepts,
improvements, discoveries, and inventions are and shall be the sole and
exclusive property of Company and its affiliates.  Upon Employee’s termination
of employment for any reason, Employee shall deliver the same, and all copies
thereof, to Company.





8







--------------------------------------------------------------------------------

5.3

Patent and Copyright Assignment.  Employee agrees to assign and transfer to
Company or its designee, without any separate remuneration or compensation, his
entire right, title and interest in and to all Inventions and Works in the Field
(as hereinafter defined), together with all United States and foreign rights
with respect thereto, and at Company’s expenses to execute and deliver all
appropriate patent and copyright applications for securing United States and
foreign patents and copyrights on such Inventions and Works in the Field, and to
perform all lawful acts, including giving testimony and executing and delivering
all such instruments, that may be necessary or proper to vest all such
Inventions and Works in the Field and patents and copyrights with respect
thereto in Company, and to assist Company in the prosecution or defense of any
interference which may be declared involving any of said patent applications or
patents or copyright applications or copyrights.  For purposes of this Agreement
the words “Inventions and Works in the Field” shall include any discovery,
process, design, development, improvement, application, technique, program or
invention, whether patentable or copyrightable or not and whether reduced to
practice or not, conceived or made by Employee, individually or jointly with
others (whether on or off Company’s premises or during or after normal working
hours) while employed by Company; provided, however, that no discovery, process,
design, development, improvement, application, technique, program or invention
reduced to practice or conceived by Employee off Company’s premises and after
normal working hours or during hours when Employee is not performing services
for Company, shall be deemed to be included in the term “Inventions and Works in
the Field” unless directly or indirectly related to the business then being
conducted by Company or its affiliates or any business which Company or its
affiliates is then actively exploring.

5.4

No Unauthorized Use or Disclosure.  Employee acknowledges that the business of
Company and its affiliates is highly competitive and that their strategies,
methods, books, records, and documents, their technical information concerning
their products, equipment, services, and processes, procurement procedures and
pricing techniques, the names of and other information (such as credit and
financial data) concerning their customers and business affiliates, all comprise
confidential business information and trade secrets which are valuable, special,
and unique assets which Company and its affiliates use in their business to
obtain a competitive advantage over their competitors.  Employee further
acknowledges that protection of such confidential business information and trade
secrets against unauthorized disclosure and use is of critical importance to
Company and its affiliates in maintaining their competitive position.  Employee
hereby agrees that Employee will not, at any time during or after Employee’s
employment by Company, make any unauthorized disclosure of any confidential
business information or trade secrets of Company and its affiliates, or make any
use thereof, except in the carrying out of Employee’s employment
responsibilities hereunder.  Company and its affiliates shall be third party
beneficiaries of Employee’s obligations under this paragraph.  As a result of
Employee’s employment by Company, Employee may also from time to time have
access to, or knowledge of, confidential business information or trade secrets
of third parties, such as customers, suppliers, partners, joint venturers, and
the like, of Company and its affiliates.  Employee also agrees to preserve and
protect the confidentiality of such third party confidential information and
trade secrets to the same extent, and on the same basis, as the confidential
business information and trade secrets of Company and its affiliates.  These
obligations of confidence apply irrespective of whether the information has been
reduced to a tangible medium of expression (e.g., is only maintained in the
minds of Company’s employees) and, if it has been reduced to a tangible medium,
irrespective of the form or medium in which the information is embodied (e.g.,
documents, drawings, memoranda, notes, records, files, correspondence, manuals,
models, specifications, computer programs, E-mail, voice mail, electronic
databases, maps and all other writings or materials of any type).

5.5

Assistance by Employee.  Both during the period of Employee’s employment by
Company and thereafter, Employee shall assist Company and its affiliates and
their respective nominees, at any time, in the protection of Company’s and its
affiliates’ worldwide rights, titles, and interests in and to information,
ideas, concepts, improvements, discoveries, and inventions, and their
copyrighted works, including without limitation, the execution of all formal
assignment documents requested by Company and its affiliates or their respective
nominees and the execution of all lawful oaths and applications for applications
for patents and registration of copyright in the United States and foreign
countries.

5.6

Remedies.  Employee acknowledges that money damages would not be sufficient
remedy for any breach of this Article 5 by Employee, and Company shall be
entitled to enforce the provisions of this Article 5 by terminating any payments
then owing to Employee under this Agreement and/or to specific performance and
injunctive relief as remedies for such breach or any threatened breach.  Such
remedies shall not be deemed the exclusive remedies for a breach of this Article
5, but shall be in addition to all remedies available at law or in equity to
Company and its affiliates, including the recovery of damages from Employee and
Employee’s agents involved in such breach and remedies available to Company and
its affiliates pursuant to other agreements with Employee.





9







--------------------------------------------------------------------------------

ARTICLE 6:

NON-COMPETITION OBLIGATIONS

6.1

Non-competition Obligations.  As part of the consideration for the compensation
and benefits to be paid to Employee hereunder; to protect the trade secrets and
confidential information of Company and its affiliates that have been or will in
the future be disclosed or entrusted to Employee, the business good will of
Company and its affiliates that has been and will in the future be developed in
Employee, or the business opportunities that have been and will in the future be
disclosed or entrusted to Employee by Company and its affiliates; and as an
additional incentive for Company to enter into this Agreement, Company and
Employee agree to the provisions of this Article 6.  Employee agrees that during
the period of Employee’s non-competition obligations hereunder, Employee shall
not, directly or indirectly for Employee or for others, in any geographic area
or market where Company or its affiliates are conducting any business as of the
date of termination of the employment relationship or have during the previous
12 months conducted any business:




(i)

engage in any offshore supply vessel business serving the oil and gas industry
that is competitive with the business conducted by Company or its affiliates;




(ii)

render any advice or services to, or otherwise assist, any other person,
association, or entity who is engaged, directly or indirectly, with any offshore
supply vessel business serving the oil and gas industry that is competitive with
the business conducted by Company or its affiliates;




(iii)

induce any employee of Company or its affiliates to terminate his or her
employment with Company or its affiliates, or hire or assist in the hiring of
any such employee by any person, association, or entity not affiliated with
Company; or




(iv)

request or cause any customer of Company or its affiliates to terminate any
business relationship with Company or its affiliates.




These non-competition obligations shall apply during the period that Employee is
employed by Company and shall continue until the first anniversary of the
termination of Employee’s employment.  Employee understands that the foregoing
restrictions may limit Employee’s ability to engage in certain businesses
anywhere in the world during the period provided for above, but acknowledges
that Employee will receive sufficiently high remuneration and other benefits
under this Agreement to justify such restriction.




6.2

Enforcement and Remedies.  Employee acknowledges that money damages would not be
sufficient remedy for any breach of this Article 6 by Employee, and Company
shall be entitled to enforce the provisions of this Article 6 by terminating any
payments then owing to Employee under this Agreement and/or to specific
performance and injunctive relief as remedies for such breach or any threatened
breach.  Such remedies shall not be deemed the exclusive remedies for a breach
of this Article 6, but shall be in addition to all remedies available at law or
in equity to Company, including, without limitation, the recovery of damages
from Employee and Employee’s agents involved in such breach and remedies
available to Company pursuant to other agreements with Employee.




6.3

Reformation.  It is expressly understood and agreed that Company and Employee
consider the restrictions contained in this Article 6 to be reasonable and
necessary to protect the proprietary information of Company and its affiliates.
 Nevertheless, if any of the aforesaid restrictions are found by a court having
jurisdiction to be unreasonable, or overly broad as to geographic area or time,
or otherwise unenforceable, the parties intend for the restrictions therein set
forth to be modified by such courts so as to be reasonable and enforceable and,
as so modified by the court, to be fully enforced.





10







--------------------------------------------------------------------------------




ARTICLE 7:

MISCELLANEOUS

7.1

Notices.  For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when personally delivered or when mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to Company to:

Trico Marine Services, Inc.

3200 Southwest Freeway, Suit 2950

Houston, Texas 77027

Attention:  General Counsel

If to Employee to:

Ray Hoover




or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.

7.2

Applicable Law.  This Agreement is entered into under, and shall be governed for
all purposes by, the laws of the State of Texas.

7.3

No Waiver.  No failure by either party hereto at any time to give notice of any
breach by the other party of, or to require compliance with, any condition or
provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

7.4

Severability.  If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

7.5

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

7.6

Withholding of Taxes and Other Employee Deductions.  Company may withhold from
any benefits and payments made pursuant to this Agreement all federal, state,
city and other taxes as may be required pursuant to any law or governmental
regulation or ruling and all other normal employee deductions made with respect
to Company’s employees generally.

7.7

Headings.  The paragraph headings have been inserted for purposes of convenience
and shall not be used for interpretive purposes.

7.8

Gender and Plurals.  Wherever the context so requires, the masculine gender
includes the feminine or neuter, and the singular number includes the plural and
conversely.

7.9

Affiliate.  As used in this Agreement, the term “affiliate” shall mean any
entity which owns or controls, is owned or controlled by, or is under common
ownership or control with, Company; provided that no  “person” (as defined in
the Exchange Act) that directly or indirectly is a “beneficial owner” (as
defined in Rule 13d-3 promulgated under the Exchange Act) of less than 35% of
the combined voting power of the Company’s outstanding securities shall be
deemed to be an affiliate.

7.10

Assignment.  This Agreement shall be binding upon and inure to the benefit of
Company and any successor of Company, by merger or otherwise.  Except as
provided in the preceding sentence, this Agreement, and the rights and
obligations of the parties hereunder, are personal and neither this Agreement,
nor any right, benefit, or obligation of either party hereto, shall be subject
to voluntary or involuntary assignment, alienation or transfer, whether by
operation of law or otherwise, without the prior written consent of the other
party.





11







--------------------------------------------------------------------------------

7.11

Term.  This Agreement has a term co-extensive with the term of employment
provided in paragraph 2.1.  Termination shall not affect any right or obligation
of any party which is accrued or vested prior to such termination.

7.12

Entire Agreement.  Except as provided in (i) the written benefit plans and
programs referenced in paragraph 3.3(iv) (and any agreements between Company and
Employee that have been executed under such plans and programs) and (ii) any
signed written agreement contemporaneously or hereafter executed by Company and
Employee, this Agreement constitutes the entire agreement of the parties with
regard to the subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
employment of Employee by Company.  Without limiting the scope of the preceding
sentence, all understandings and agreements preceding the date of execution of
this Agreement and relating to the subject matter hereof (other than the
agreements described in clause (i) of the preceding sentence) are hereby null
and void and of no further force and effect.  Any modification of this Agreement
will be effective only if it is in writing and signed by the party to be
charged.





12







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
23rd day of July, 2007, to be effective as of the Effective Date.

 

 

TRICO MARINE SERVICES, INC.

 

 

 

 

 

 

By:

/s/ Rishi A. Varma

 

 

Name:

Rishi A. Varma

 

 

Title:

General Counsel & Secretary

 

 

 

“COMPANY”

 

 

 

 

 

 

 

/s/Ray Hoover

 

 

 

Ray Hoover

 

 

 

“EMPLOYEE”

 














13





